EXHIBIT 10.35
Amendment No. 1 to Offer Letter
This Amendment No. 1 dated July 22, 2010 to Offer Letter dated March 30, 2010
(the “Offer Letter”) is made by and between Ancestry.com Inc. and Eric Shoup.
The Offer Letter is amended to delete all the text of the letter following the
phrase “you will be eligible for a severance package as follows:” to, but not
including, the paragraph that begins “This letter sets forth the key terms of
your proposed employment by the Company,” and substituting the following in its
entirety:
The Company will pay you a severance amount equal to six (6) months of Salary
paid out over regular Company payroll periods, commencing on the first regular
Company payroll period after the Release Deadline (defined below). In addition,
following any such termination of employment you will be entitled to an
additional lump sum severance payment equal to 80% of your Average Annual Bonus,
prorated based on the number of months you were employed during the year of
termination, payable on the first regular Company payroll period after the
Release Deadline (and in no event later than 70 calendar days after your
“separation from service” within the meaning of Section 409A). For purposes of
this offer letter, “Average Annual Bonus” means the average annual bonus earned
by you under the Company’s Performance Incentive Program (or any successor
annual bonus program) for the year of termination for performance over the two
(2) years preceding the year of termination or the previous bonus payment if
less than two (2) years.
In each case outlined above, the severance payments are contingent upon your
signing a general release of claims in favor of the Company and such release of
claims becoming irrevocable within 45 calendar days following your separation
from service (such 45th day, the “Release Deadline”). Additionally, in the event
of such a termination of employment the Company will reimburse you and any
covered dependents for your medical benefit COBRA premiums for a period of six
(6) months following your termination, subject to (1) your providing the Company
with adequate proof of payment of such COBRA premiums as determined by the
Company and (2) the taxation of such reimbursements to the extent advisable
under Section 105(h) of the Internal Revenue Code of 1986, as amended, or other
applicable law.
In the event that within three (3) months before or within twelve (12) months
following a Change of Control you are terminated by the Company without Cause
(other than as a result of your death or disability), or you resign for Good
Reason, you will be entitled to the aforementioned severance package and
immediate vesting as to a total of fifty percent (50%) of your then unvested
equity and equity-based awards. In addition, the period for which you will be
eligible to receive reimbursement for COBRA medical premiums will be increased
to a total of twelve (12) months.
For purposes of this offer letter, “Cause” means gross negligence in carrying
out your duties for the Company or any breach of fiduciary duties to the
Company, conviction of, or plea of guilty or no contest to any felony, any act
of fraud or embezzlement, material violation of a Company policy or any
unauthorized use or disclosure of confidential information or trade secrets of
the Company or its affiliates, or failure to cooperate in any Company
investigation. Neither bad judgment nor mere negligence nor an act of omission
reasonably believed by you to have been in, or not opposed to, the interests of
the Company, shall constitute examples of gross negligence.

 

 



--------------------------------------------------------------------------------



 



For purposes of this offer letter, “Change of Control” results when: (i) any
person or entity other than a stockholder of the Company (or any parent
corporation) as of the date of this offer letter becomes the beneficial owner,
directly or indirectly, of securities of the Company (or any parent corporation)
representing fifty percent (50%) or more of the total voting power of all of the
Company’s (or any parent corporation’s) then outstanding voting securities,
(ii) a merger or consolidation of the Company (or any parent corporation) in
which the Company’s (or any parent corporation’s) voting securities immediately
prior to the merger or consolidation do not represent, or are not converted into
securities that represent, a majority of the voting power of all voting
securities of the surviving entity immediately after the merger or
consolidation, or (iii) a sale of all or substantially all of the assets of the
Company (or any parent corporation) or a liquidation or dissolution of the
Company (or any parent corporation).
For purposes of this offer letter, you can resign for “Good Reason” within
twelve (12) months following a change of control and within ninety (90) days
after the occurrence of any of the following without your consent: a material
reduction of your compensation, duties, authority or responsibilities, relative
to your compensation, duties, authority or responsibilities or the assignment to
you of such reduced duties, authority or responsibilities.
For purposes of this offer letter, you can resign for “Good Reason” within
ninety (90) days after the occurrence of any of the following without your
express written consent in circumstances not involving a change of control:
(i) a material reduction of your base compensation, or (ii) a relocation of your
principal place of employment to a facility or location more than one hundred
(100) miles from the current location of the Company’s San Francisco, California
offices as in effect on the date upon which this offer letter is executed.
Notwithstanding anything herein to the contrary, no event described above in
this paragraph and the preceding paragraph shall constitute Good Reason unless
(x) you provide the Company notice of such event within thirty (30) days after
the first occurrence or existence thereof, which notice specifically identifies
the event that you believe constitutes Good Reason and (y) the Company fails to
cure such event within thirty (30) days after delivery of such notice.
Any other changes to our at-will employment relationship will be effective only
if contained in a written agreement for that purpose, signed by you and the
Company’s CEO.
The payments hereunder are intended to be exempt under Treasury
Regulation Section 1.409A-1(b) (9)(iii). Notwithstanding the foregoing, to the
extent (i) any payments to which you become entitled under this agreement, or
any agreement or plan referenced herein, in connection with your termination of
employment constitute deferred compensation subject to (and not exempt from)
Section 409A and (ii) you are deemed at the time of such termination of
employment to be a “specified” employee under Section 409A, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the date of your “separation from
service”; or (ii) the date of your death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to you, including (without limitation)
the additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) in the absence of such deferral. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made

 

 



--------------------------------------------------------------------------------



 



during that period (whether in a single sum or in installments) in the absence
of this paragraph shall be paid to you or your beneficiary in one lump sum. For
purposes of this agreement or any agreement or plan referenced herein, with
respect to any payment that is subject to (and not exempt from) Section 409A of
the Code, termination of your employment shall be a “separation from service”
within the meaning of Section 409A, and Section 1.409A-1(h) of the regulations
thereunder.

              ANCESTRY.COM INC.    
 
            By   /s/ Timothy Sullivan              
 
  Name:   Timothy Sullivan    
 
  Title:   Chief Executive Officer    

Accepted and agreed as of the date first above written.

     
/s/ Eric Shoup
 
Name: Eric Shoup
   

 

 